
	

116 S2138 IS: Small-Dollar and Veterans Loans Enhancement Act
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2138
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2019
			Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To waive participant fees on small-dollar and veteran Express loans in the largest loan program of
			 the Small
			 Business Administration to close the capital gap for underserved business
			 owners, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Small-Dollar and Veterans Loans Enhancement Act.
		2.Fee waiver exceptions for small-dollar and veteran express loans
 (a)In generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended— (1)in paragraph (18)(A), in the matter preceding clause (i), by striking With respect and inserting Except as provided in paragraph (36), with respect;
 (2)in paragraph (23)(A), by striking With respect and inserting Except as provided in paragraph (36), with respect; (3)in paragraph (31)(G)(ii), by striking If and inserting Except as provided in paragraph (36), if; and
 (4)by adding at the end the following:  (36)Guarantee and yearly fee waivers for small-dollar loans (A)DefinitionIn this paragraph, the term cost has the meaning given the term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
 (B)Waiver or reduction in feesIn each fiscal year, to the extent that the cost of such elimination or reduction of fees is offset by appropriations, the Administrator shall—
 (i)with respect to each loan guaranteed under this subsection that is not more than $150,000—
 (I)in lieu of the fee otherwise applicable under paragraph (18)(A), collect no fee or reduce fees to the maximum extent possible; and
 (II)in lieu of the fee otherwise applicable under paragraph (23)(A), collect no fee or reduce fees to the maximum extent possible; and
 (ii)in lieu of the fee otherwise applicable under paragraph (18)(A) to veterans or spouses of veterans in connection with a loan made under paragraph (31), based on paragraph (31)(G)(ii), collect no fee or reduce fees to the maximum extent possible.
 (C)Application of fee reliefIf the Administrator is required to waive or reduce fees under subparagraph (B)— (i)the Administrator shall first use any amounts provided to eliminate or reduce fees under paragraph (18)(A) paid by veterans or spouses of veterans in connection with a loan made under paragraph (31), to the maximum extent possible;
 (ii)the Administrator shall then use any amounts provided to eliminate or reduce fees paid by small business borrowers under clauses (i) through (iii) of paragraph (18)(A), to the maximum extent possible; and
 (iii)the Administrator shall then use any amounts provided to eliminate or reduce fees under paragraph (23)(A) paid by small business lenders.
 (D)Independent cost estimateNot later than 30 days after the date on which the President submits a budget under section 1105(a) of title 31, United States Code, the Congressional Budget Office shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the Administration an estimate of the cost of providing fee waivers or reductions through appropriations under subparagraph (B)..
 (b)ApplicabilityThe amendments made by this section shall apply to each loan guaranteed by the Small Business Administration under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) for which the application is approved on or after the date of enactment of this Act.
			
